 In theMatter ofGENERALCHEMICALWORKSandINTERNATIONALCHEMICALWORKERSUNION, LOCAL 25, A. F. OF L.Case No. 20-R-1360SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 9,1946On January 18, 1946, pursuant to a Decision and Direction of Elec-tions issued by the Board on October 19, 1945 (64 N. L. R. B. 357),as thereafter amended by Orders issued on November 14 and Decem-ber 13 and 20, 1945, an election was conducted among employees ofGeneral Chemical Company, Nichols, California, in the unit of Nich-ols plant laboratory employees found appropriate in the Decision,under the direction and supervision of the Regional Director for theTwentieth Region (San Francisco, California).Upon the conclu-sion of this election, a Tally of Ballots was furnished the partiesin accordance with the Rules and Regulations of the Board.The Tally indicates that of the six eligibles in the voting group,five cast valid votes, of which three were for and two against Inter-national ChemicalWorkers Union, Local 25, A. F. of L., hereincalled the Union. In addition, one ballot was challenged.Inasmuch as it appeared that the challenged ballot might affectthe results of the election, the Regional Director, pursuant to ArticleIII, Section 10, of National Labor Relations Board Rules and Regula-tions-Series 3, as amended, investigated the issue raised by the chal-lenged ballot, and on March 1, 1946, issued and duly served upon theparties a "Report on Challenged Ballot." In his Report, the RegionalDirector recommended that the challenge'to the ballot, cast by one,Allen W. Hardy, be sustained.On March 18, 1946, the Company filedwith the Board exceptions to the Regional Director's Report.'We have considered the Regional Director's Report, the Company'sexceptions thereto, and the entire record in the case.For reasons1The Companyhad previously been granted an extension of time within which to fileexceptions.67 N. L.R. B., No. 26.174 GENERAL CHEMICAL WORKS175hereinafter stated, we shall sustain the challenge, as recommendedby the Regional Director.The Direction of Elections, as finally amended by the Order ofDecember 20, 1945, limited eligibility to participate in the election to"employees [in the unit of Nichols plant laboratory employees] whowere employed during the pay-roll period immediately preceding thedate of this Amendment,including employees who did not work duringthe said pay-roll period because they were ill or on vacation or temrporarily laid off ...".[Italics supplied.]Thus, the pay-roll periodof the Company determining eligibility was that of December 1-15,1945.Hardy, although listed on the pay roll of the Nicholsplant for this period, effective as of December 1, 1945, was employedat another plant of the Company through December 14. On December15, he was in transit to the Nichols plant, and actually reported at thatplant for work on December 17.2It is apparent from the wording of the Direction of Elections, asamended, that only employees in the unitworkingat the Nicholsplant during the December 1-15, 1945, period were eligible, for theportion of the Direction emphasized above exempted from this re-quirement only those employees in the unit who werenot workingat the plant for certain specified reasons. It is clear that Hardy wasnot working at the Nichols plant at any time between December 1 andDecember 15, and that he was not absent therefrom because he was illor on vacation or temporarily laid off.Consequently, we find himto have been ineligible to participate in the election, and his ballot ishereby declared invalid.Under the circumstances, we conclude that a majority of the validvotes cast in the election were for the Union, and we shall thereforecertify it.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended,IT IS HEREBY CERTIFIED that International Chemical Workers Union,Local 25, A. F. of L., has been designated and selected by a majority oflaboratory employees of the Nichols, California, plant of GeneralChemical Company, including the assistant chief chemist, the controlchemists, the junior laboratory assistants, and the junior draftsman,2In its exceptions,the Company asserts, in effect, that, because of a strike at theNichols plant, Hardy could not commence work there at the time of his assignment.Wenote thatthe Company states in its exceptions that the strike was concluded on December,10, 1945. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut excluding the chief chemist and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the Act, the aforesaidorganization is the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.